Title: William Emmons to James Madison, 30 March 1828
From: Emmons, William
To: Madison, James


	    
	      Venerable Sir,
	      
		Washington City
		 March 30th 1828
	      
	    
	    
By the kindness of the Vice President, I am enabled to foward a set of the Fredoniad  as the work relates to the valued services rendered this Country in her days of Trial, I have fowarded the 4 Vls for your inspection,  we are trusting to the merits of the work, and a liberal public, to assist in paying the printer—Such Gentlemen as I foward the work too If they think the work honourable to the Nation can, foward by mail $5—being the price of the work, to the Hon. R. M. Johnson who will foward it to the publisher & your humble Servant

	      Wm. Emmons
	    
	  NB.  Dear Sir please cast your eyes on page 86 1st Vol also 155, [5]th Canto and &c